DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements filed January 21, 2021 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Claim Objections
Claim 4 is objected to because of the following informalities:  claim 4 depends on claim 4. It appears that claim 4 should depend on claim 1.  Appropriate correction is required.
Allowable Subject Matter
Claims 4-8 & 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 4 would be allowable over the prior art of record, because the prior art is silent to a method of recycling lithium cathodes comprising using a redox mediator where said redox mediator is 3,5-di-tert-butyl-o-benzoquinone.
The prior art, such as Chiang et al. U.S. Pub. 2016/0372802, teaches a method for recycling (remediation of electrodes [0006]; to recycle electrode material [0016]) lithium cathodes (lithium transition metal oxide cathodes; [0022] & [0044]) from batteries comprising using a redox mediator (redox mediators in semi-solid suspension in the cathode; [0045]).  However, the reference is silent to a redox mediator of 3,5-di-tert-butyl-o-benzoquinone.
Claims 5-8 would be allowable based on dependency to claim 4. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, “using a redox mediator” is of uncertain meaning rendering the claims vague and indefinite because it is unclear how sad redox mediator is recycling the cathode. In dependent claims 11, 13 and in the instant specification at paragraph [0010] discloses that the redox mediated is added to the electrolyte. An appropriate correction is required.
Claims 2-20 are rejected based on dependency to claim 1. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 5-8 depend on claim 4, however each quionone-based redox mediator does not further limit the 3,5-di-tert-butyl-o-benzoquinone material.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang et al. U.S. Pub. 2016/0372802.
With respect to claim 1, Chiang teaches a method for recycling (remediation of electrodes [0006]; to recycle electrode material [0016]) lithium cathodes (lithium transition metal oxide cathodes; [0022] & [0044]) from batteries comprising using a redox mediator (redox mediators in semi-solid suspension in the cathode; [0045]).  
With respect to claim 2, capable of taking place at room temperature (he material is a redox material and no heat was applied; [0045]).  
	Therefore, the instant claims are anticipated by Chiang.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 9-11, 13-14, 16-18 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. U.S. Pub. 2016/0372802 in view of Moriishi et al. U.S. Pub. 2019/0165419.
Chiang teaches a method of recycling a lithium cathode as described in the rejection recited hereinabove. With respect to claims 9-10 & 17-18, the cathode is Li[NiMnCo]1/3O2 (Li1+xNi0.33Co0.33Mn0.33)1-xO2; [0022]; however, the stoichiometric value of x is not defined, and the stoichiometric value is further addressed below).  With respect to claim 20, capable of taking place at room temperature (the material is a redox material and no heat was applied; [0045]).  
Chiang does not expressly disclose: redox mediators are quinone-based redox mediators (claims 3 & 14); Li[NiMnCo]1/3O2 or Li[0.9NiMnCo]1/3O2 (claims 9-10 & 17-18); the redox mediator is dissolved in an electrolyte (claim 11); comprising using a cathode powder that is agitated in a redox-mediator electrolyte with the Li metal covered with a porous polypropylene membrane (claim 13); the redox mediator is selected from the group consisting of thymoquinone, methyl-p-benzoquinone, duroquinone, and naphthoquinone (claim 16).
Moriishi teaches that it is well known in the art to employ redox mediators are quinone-based redox mediators (benzoquinone in the electrolyte; [0073]; claims 3 & 14); the redox mediator is dissolved in an electrolyte (benzoquinone in the electrolyte; [0073];claim 11); comprising using a cathode powder that is agitated in a redox-mediator electrolyte with the Li metal covered with a porous polypropylene membrane (separator is polypropylene in between electrodes [0052]; claim 13); the redox mediator is selected from the group consisting of thymoquinone, methyl-p-benzoquinone, duroquinone, and naphthoquinone (benzoquinone in the electrolyte; [0073]; claim 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the quinone-based redox mediators of Moriishi, in the electrolyte of Chiang, to aid in recycling and general use set forth by the instant claims. Furthermore, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
With respect to the Li[NiMnCo]1/3O2 or Li[0.9NiMnCo]1/3O2 (claims 9-10 & 17-18), the instant stoichiometric values would have been obvious to employ in the cathode of Chiang in view of Moriishi, as Chiang teaches the general stoichiometric values set forth in Li1+xNi0.33Co0.33Mn0.33)1-xO2; [0022] and, thus "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. U.S. Pub. 2016/0372802 in view of Moriishi et al. U.S. Pub. 2019/0165419, and further in view of Kumar et al. U.S. Pub. 2011/0017528.
Chiang in view of Moriishi teach a method of recycling a lithium cathode as described in the rejection recited hereinabove.
Chiang does not teach or suggest that the electrolyte is dimethyl ether (DME) (clams 12 & 19).
Kumar teaches that it is well known in the art to employ dimethyl ether in lithium containing batteries (clams 12 & 19). See paragraph [0051].
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the dimethyl ether of Kumar, in the electrolyte of Chiang in view of Moriishi, as the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722